DETAILED ACTION
Status of the Application
This Office Action is the first action on the merits and is a non-final rejection.
Claims 3-9, 12-13, 16-19, 21-25, 27, and 30 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 line 2 recites “performed by means of a process”. This should be “performed by steps of a process”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The Examiner notes that the Claim 5 recitation of steps of a process comprising three-dimensional printing is not modified by sufficient acts for performing the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites “The method of Claim 3, wherein the article is [ … ]”. However, Claim 3 recites “A method of producing an article, said method comprising [ … ]”. The article recited in the preamble is not part of the steps of making an article. The article is the result of positive completion of the steps and therefore receives little patentable weight. Furthermore, Claim 25 attempts to limit the structure of the article, however, Claim 25 is a method claim, not an apparatus/product claim. Claim 25 does not recite any method steps. Thus, the claim is unclear and therefore is indefinite. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 25 is rejected
Claim 25 is a method claim, yet does not recite any method steps. Thus Claim 25 fails to further limit the subject matter of Claim 3 upon which Claim 25 depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 3-5, 7-9, 13, 17-19, 22-23, and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 10,501,572 B2, hereinafter “Gu”).
As a preliminary matter, Gu qualifies as prior art under 35 USC 102(a)(2) because it claims the benefit of an earlier-filed provisional application. The Examiner notes the provisional application was reviewed and it was confirmed that the relied-upon subject matter was disclosed within. 
Regarding Claims 3-5, 7-9, 13, 18, Gu discloses a method of forming a three-dimensional article (Abstract), the method steps comprising providing a carrier and an optically-transparent build surface to form a build region therebetween, filling the build region with at least a light-polymerizable liquid resin composition, irradiating the build region with light (electromagnetic radiation) through the build surface to form at least a portion of a polymerized 3D layer, thus selective curing, advancing the carrier away from 
Regarding Claim 17, the limitations of Claim 3 from which Claim 17 depends is disclosed by Gu as discussed above. Gu further discloses the ethylenically unsaturated compound further comprises a cross-linker and may be a methacrylate or a vinyl ether (C5 L8-16). 
Regarding Claim 19, the limitations of Claim 18 from which Claim 19 depends is disclosed by Gu as discussed above. Gu further discloses the organocatalyst may be p-toluene sulfonic acid (C5 L3). 
Regarding Claims 22-23, the limitations of Claim 3 from which Claims 22-23 depend is disclosed by Gu as discussed above. Gu further discloses the ethylenically unsaturated compound further comprises a photoinhibitor that may be hydroxyphenylbenzotriazole (C2 L33). 
Regarding Claim 30, the limitations of Claim 3 from which Claim 30 depends is disclosed by Gu as discussed above. Gu further discloses the organocatalyst may be p-toluene sulfonic acid and thus excludes onium salts (C5 L3). 

Claim 6 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gu et al. (US 10,501,572 B2, hereinafter “Gu”) in view of Chen et al. (US 2013/0295212 A1, hereinafter “Chen”, used as evidentiary reference).
Regarding Claim 6, the limitations of Claim 3 from which Claim 6 depends is disclosed by Gu as discussed above. The Office takes official notice that “wherein the at least one portion of the light-curable liquid resin is selectively cured based on instructions provided in an electronic file”. In support of the official notice the Examiner notes that Gu incorporates by reference Chen in its entirety and which teaches a set of CAD models having related STL electronic instruction files are used to selectively cure the 3D object (Chen [0133], used herein as evidence of common practice in the art) (Gu C8 L53-56).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12, 16, 21, 24, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 10,501,572 B2, hereinafter “Gu.
Regarding Claim 12, the limitations of Claim 3 from which Claim 12 depends is disclosed by Gu as discussed above. Gu further discloses the photoinitiator may be 0.1 to 4 percent by weight of the polymerizable liquid (C5 L46). In this case the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, thus a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Claim 16, the limitations of Claim 3 from which Claim 16 depends is disclosed by Gu as discussed above. Gu further discloses the ethylenically unsaturated compound may be 10 to 90 percent by weight of the polymerizable liquid (C5 L47). In this case the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, thus a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding Claim 21, the limitations of Claim 3 from which Claim 21 depends is disclosed by Gu as discussed above. Gu further discloses the catalyst may be 0.1 to 8 percent by weight of the polymerizable liquid (C5 L56). In this case the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, thus a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding Claim 24, the limitations of Claim 22 from which Claim 24 depends is disclosed by Gu as discussed above. Gu further discloses the photoinhibitor may be 0.001 to 2 percent by weight of the polymerizable liquid (C2 L27-37). In this case the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, thus a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Regarding Claim 25, the limitations of Claim 3 from which Claim 25 depends is disclosed by Gu as discussed above. Gu further discloses the 3D objects that may be made from the resins and methods disclosed may be consumer products including containers (C13 L18-21). Any specific container, such as a reaction vessel, a cartridge, or an insert are an obvious matter of design choice. Thus, a prima facie case of obviousness for Claim 25 is established.

Claim Rejections - 35 USC §§ 102/103 Product-by-Process
The Examiner notes that Claim 27 is a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See MPEP §2113.
“The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP §2113.

Claim 27 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gu et al. (US 10,501,572 B2, hereinafter “Gu”).
Regarding Claim 27, the product structure implied by the process steps is limited to a 3D printed article made from the composition of Claim 3. Gu discloses products made by 3D printing from the resins and methods disclosed, including consumer products and biomedical implants (C13 L8-28). Thus Gu anticipates or renders obvious the structure of the article implied by Claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743